DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 54-73 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application, 617/721,771 filed November 2, 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of AU201305684 and EP3153903.3 required by 37 CFR 1.55. The certified copy of AU201305684 has been filed in parent Application No. 14/439,094, filed on April 28, 2015. The certified copy of AU201305684 has been filed in in the present application, filed on September 16, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted March 23, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claimed rHDL formulations are compositions comprising an apolipoprotein, a lipid and a lyophilization stabilizer wherein the “a lyophilization stabilizer” is present in a total concentration of from about 1.0% w/w to less than 6.0% w/w of the rHDL formulation and comprises sucrose in an amount of from about 1.0% w/w to 1.3% w/w of the rHDL formulation or about 4.0% w/w to 4.8% w/w of the rHDL formulation. The phrase “the lyophilization 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55 and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 55 recites the limitation “wherein the lyophilization stabilizer comprises sucrose in an amount selected from (i) from 1.0% w/w to 1.3% w/w and (ii) from 4.0% w/w to 4.8%” in lines 2-3. Claims 55 is an improper dependent claim because it is outside the scope of the range of amount of sucrose claimed in the claimed upon which it depends. Claim 54 requires the amount sucrose to be in the range of “from 1.0% w/w to 1.3% w/w of the rHDL formulation and from 4.0% w/w to 4.8% w/w of the rHDL formulation”. Dependent claim 55 does not require the sucrose amount to be a percentage based on the rHDL formulation and so it is broadening scope of the claim. Therefore, the claim does not further limit the limitation of claim 54 from which it depends.
Claim 56 recites the limitation “wherein the lyophilization stabilizer comprises sucrose in an amount selected from (i) from 1.0% w/w to 1.3% w/w and (ii) from 4.0% w/w to 4.8%” in lines 2-3. Claims 56 is an improper dependent claim because it is outside the scope of the range of amount of sucrose claimed in the claimed upon which it depends. Claim 54 requires the amount sucrose to be in the range of “from 1.0% w/w to 1.3% w/w of the rHDL formulation and from 4.0% w/w to 4.8% w/w of the rHDL formulation”. Dependent claim 56 does not require the sucrose amount to be a percentage based on the rHDL formulation and so it is broadening scope of the claim. Therefore, the claim does not further limit the limitation of claim 54 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 70 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “A method of treating a disease, disorder or condition responsive to therapeutic administration of rHDL in a human in need thereof”, does not reasonably provide enablement for “A method of preventing a disease, disorder or condition responsive to therapeutic administration of rHDL in a human in need thereof”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The nature of the invention and breadth of claims: The nature of the invention encompasses preventing or treating all diseases, disorders and conditions that respond to therapeutic administration of reconstituted high density lipoprotein (rHDL). The breadth of the invention is grand covering a large genus of diseases, disorders and conditions that include cardiovascular diseases such as angina pectoris and myocardial infarction, diabetes, elevated LDL cholesterols, reduced HDL level and atherosclerosis. Preventing a disease, disorder or condition that responds to therapeutic rHDL requires removing all causes of the disease, disorder and condition. If all causes are not removed with the administration of the rHDL formulation, the disease, disorder or condition cannot be prevented with the administration of rHDL, one is treating a symptom of the disease, disorder or condition and not preventing the disease, disorder or condition.
The state of the prior art and predictability in the art: The art prior to the claimed invention does not demonstrate administration of rHDL prevent diseases, disorders and condition that respond to rHDL. The prior art demonstrates that rHDL administration comprising apolipoproteins can therapeutically treat diseases, disorders and condition that respond to rHDL. M or ApoAI in human CAD subjects resulted in decreased atheroma volume and atherosclerosis. See Smith, (“Apoplipoprotein A-I and its mimetics for the treatment of atherosclerosis” Curr Opin Investig Drugs. 2010 September; 11(9): 989–996; see the Conclusion). Dasseux et al. (US 2012/0232005 Al) teach ApoAI treatment reduces lipid deposition and arterial plaque formation. See paragraph [0027].
The existence of working examples: The disclosures presents no working examples that show the administration of the claimed rHDL formulation prevents diseases, disorders and conditions that respond to therapeutic administration of rHDL.
The amount of direction provided by the inventor: Applicants provide no specific guidance or discussion in the instant specification that preventing diseases, disorders and conditions that respond to therapeutic administration of rHDL can be accomplished with the administration of the claimed rHDL formulation.
The quantity of experimentation needed to make and use the invention based on the content of the disclosure and the amount of direction provided by the inventor: The level of skill in the art is high, however, given the lack of guidance in the instant specification, the skilled artisan would need to conduct essentially trial and error experimentation in ordered to practice the claimed invention. 
For the full scope of the claimed invention, the artisan of ordinary skill would have to accept that the administration of the claimed reconstituted high density lipoprotein formulation prevents diseases, disorders and conditions responsive to therapeutic administration of rHDL. Without removing all causes of diseases, disorders and conditions responsive to therapeutic administration of rHDL, one is treating diseases, disorders and conditions responsive to .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 54, 60-64, 66, 67 and 70-73 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dasseux et al. (US 2012/0232005 A1; published September 13, 2012).
Claims 54, 60-64, 66, 67 and 70-73 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dasseux et al. (US 2012/0232005 A1; filed February 7, 2011).
Regarding claim 54, Dasseux et al. teach a formulation comprising Apo-AI, lipids, and sucrose (a lyophilization stabilizer). See paras. [0354, 0466, 0481, 0498]. The ratio of Apo-AI to the total lipids in the formulation is 1:2.7 weight ratio which is equivalent to a molar ration of 1:108. See paras. [0458, 0466]. The amount of sucrose in the formulation is 4% w/w (a lyophilization stabilizer wherein the lyophilization stabilizer is present in a total concentration of from about 1% w/w to less than 6% w/w of the rHDL formulation and comprises sucrose in an amount selected from 1.0% w/w to 1.3% w/w of the rHDL formulation and from 4.0% w/w to 4.8% w/w of the rHDL formulation. See paras. [0466, 0481, 0498].
Regarding claim 60, the concentration of Apo-AI (apolipoprotein)) is 8 mg/ml. See para. [0466].
Regarding claim 61, the apolipoprotein is Apo-AI (the apolipoprotein comprised apolipoprotein A-I). See para. [0466].
Regarding claim 62, Dasseux et al. teach the Apolipoprotein can be from any source including from recombinant expression (comprises recombinant Apo A-I). See paragraph [0210].
Regarding claim 63, Dasseux et al. teach the Apolipoprotein can be from any source including from blood plasma (purified from plasma). See paragraph [0210].
Regarding claim 64, Dasseux et al. teach the apolipoprotein is Apo-AI (comprises a fragment of Apo A-I). See para. [0466].
Regarding claim 66, the pH of the formulation is 7.4 and 8. See paras. [0481, 0498].
Regarding claim 67, Dasseux et al. the formulation can be lyophilized. See paragraphs [0352, 0480].

Regarding claim 72, Dasseux et al. teach preparing a formulation comprising Apo-AI, lipids, and sucrose (a lyophilization stabilizer). See paragraph [0466]. The formulation is prepared by combining sucrose in the total concentration of 4% w/w of the formulation with the Apo-AI and lipid that are in a ratio of 1:2.7. See paragraph [0466].
Regarding claim 73, Dasseux et al. teach the formulations can be scaled up and freeze-dried (lyophilized) to prolong shelf-life of the resulting formulations. See paragraph [0480].
Therefore, the disclosures of Dasseux et al. anticipate the presently claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 65, 68 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dasseux et al. (US 2012/0232005 A1; filed February 7, 2011; published September 13, 2012).
The teachings of Dasseux et al. are discussed above.
Regarding claim 65, Dasseux et al. do not teach the formulation comprises phosphatidylcholine. However, Dasseux et al. teach phosphatidylcholines as exemplary and suitable lipids included in the lipid fraction. See para. [0073, 0238, 0260]. At the time the invention was made, it would have been obvious to the artisan of ordinary skill to include 
Regarding claim 68, Dasseux et al. teach the lyophilized formulations can be used to prepare bulk supplies for pharmaceutical reformulation or to prepare individual aliquots or dosage units that can be reconstituted to obtain a solution of suspension of lipoprotein complexes. See para. [0353]. Dasseux et al. do not teach expressly teach vial comprising 1 to 10 grams of apolipoprotein per vial. At the time of the invention, it would have been obvious to the artisan of ordinary skill to optimize the amount of apolipoprotein in a vial to arrive at the claimed invention in order to prepare useful large scale preparations for commercial applications or appropriates amounts for individual aliquots or dosage units.
Regarding claim 69, Dasseux et al. do not teach a kit comprising a vial comprising the lyophilized rHDL and instructions as claimed. At the time of the invention, it would have been obvious to combine the vials with instructions for use. The artisan or ordinary skill would have been motivated to combine instructions for use to inform the users how to properly reconstitute and administer the lyophilized formulations.
Therefore, at the time of the invention, the claim was prima facie obvious to the artisan of ordinary skill.

Claims 58 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dasseux et al. (US 2012/0232005 A1; filed February 7, 2011; published September 13, 2012) as applied to claim 54 above, and further in view of Wright et al. (WO 2012/000048 A1; published January 5, 2012).

Wright et al. recognized that a concern with utilizing detergents like cholate is toxicity, however, Wright et al. teach rHDL formulations with depleted cholate have reduced liver enzyme (ALT) activity (see e.g., page 12, lines 5-10). Wright et al. further teach that below a critical concentration of detergent, the stability of the rHDL decreases and concluded that detergent cannot be totally eliminated and must be retained at a level whereby the rHDL formulation displaces sufficient stability and therapeutic activity (page 4, lines 23-26; page 6, lines 3-9). Wright et al. teach exemplary detergents are cholate or comprise cholate wherein the preferred detergent is sodium cholate (see page 6, lines 16-20).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the rHDL formulation of Dasseux et al. with a detergent to arrive at the presently claimed invention. The artisan of ordinary skill in the art would have been motivated to do so with a reasonable expectation of creating stable and therapeutically active rHDL formulations because Wright et al. teach the detergent cannot be totally eliminated and must be retained at a level cannot be totally eliminated and must be retained at a level whereby the rHDL formulation displaces sufficient stability and therapeutic activity.
Therefore, at the time of the invention, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 54, 58-67 and 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,125,943 B2.
Regarding claim 54, claims 1-25of U.S. Patent No. 9,125,943 B2 disclose a rHDL formulation comprising an apolipoprotein, a lipid and a lyophilization stabilizer, wherein the ratio between the apolipoprotein and the lipid is from about 1:20 to about 1:120 (mol:mol) and the lyophilization stabilizer comprises sucrose present in a concentration of from about 1.0% to less than 6.0% w/w of the rHDL formulation, and wherein the lyophilization stabilizer is present in a total concentration of from about 1.0% to less than 6.0% w/w of the rHDL formulation. The difference between the claims of U.S. Patent No. 9,125,943 B2 do not teach the sucrose is in an amount selected from 1.0 % w/w to 1.3 %w/w of the rHDL formulation and from 4% w/w to 4.8% w/w of the rHDL formulation as claimed. The claimed rHDL formulation requires the amount of sucrose in an amount selected from 1.0 % w/w to 1.3 %w/w of the rHDL formulation and from 4% w/w to 4.8% w/w of the rHDL formulation which falls within the range of claims 1-25of U.S. Patent No. 9,125,943 B2 because claims 1-25of U.S. Patent No. 9,125,943 B2 teach sucrose present in a concentration of from about 1.0% to less than 6.0% w/w of the rHDL formulation. Because the claimed falls within the range disclosed by claims 1-25 of U.S. Patent No. 9,125,943 B2, the claims are anticipated and/or in the alternative, a prima facie case of obviousness exists.
Regarding claims 58 and 59, the formulation comprises sodium cholate (detergent). See claims 4, 5, 13 and 14 in U.S. Patent No. 9,125,943 B2.

Regarding claim 61, the apolipoprotein comprises apolipoprotein A-I (Apo A-I). See claim 8 in U.S. Patent No. 9,125,943 B2.
Regarding present claim 62, the apolipoprotein comprises recombinant apolipoprotein A-I (Apo A-I). See claim 9 in U.S. Patent No. 9,125,943 B2.
Regarding present claim 63, the apolipoprotein comprises Apo A-I purified from plasma. See claim 10 in U.S. Patent No. 9,125,943 B2.
Regarding present claim 64, claims 8-10 in U.S. Patent No. 9,125,943 B2 disclose the apolipoprotein is Apo A-I; so the Apo A-I inherently comprise a fragment of Apo A-I.
Regarding claim 65, claims 12 and 13 in U.S. Patent No. 9,125,943 B2 disclose the lipid comprises phosphatidylcholine.
Regarding claim 66, claim 15 in U.S. Patent No. 9,125,943 B2 disclose the formulation has a pH in the range of 6 to 8.
Regarding claim 67, claim 16 in U.S. Patent No. 9,125,943 B2disclose the formulation is lyophilized.
Regarding claims 70 and 71, claim 18 in U.S. Patent No. 9,125,943 B2 disclose a method or treating cardiovascular disease and hypercholesterolemia in a human comprising administering a rHDL formulation comprising an apolipoprotein, a lipid and a lyophilization stabilizer, wherein the ratio between the apolipoprotein and the lipid is from about 1:20 to about 1:120 (mol:mol) and the lyophilization stabilizer comprises sucrose present in a concentration of from about 1.0% to less than 6.0% w/w of the rHDL formulation, and wherein the lyophilization stabilizer is present in a total concentration of from about 1.0% to less than 6.0% w/w of the prima facie case of obviousness exists.
Regarding claim 72, claim 17 in U.S. Patent No. 9,125,943 B2 disclose a method of producing a rHDL formulation comprising combining an apolipoprotein, a lipid, and lyophilization stabilizer comprising sucrose. The ratio between the apolipoprotein and the lipid is from 1:20 to 1:120 (mol:mol), The sucrose is present at a concentration of from about 1.0% to less than 6% (w/w) of the formulation. The lyophilization stabilizer is present in a total concentration of from about 1.0% to less than 6.0% w/w of the rHDL formulation. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,125,943 B2 in view of Dasseux et al. (US 2012/0232005 A1; published September 13, 2012; filed February 7, 2011).

It would have been obvious to an artisan of ordinary skill at the time the invention was made to lyophilize the formulation produced by the method claimed in U.S. Patent No. 9,125,943 B2. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation success in order to prolong the shelf-life of the formulation as taught by Dasseux et al.
Therefore, at the time the invention was made, the claim was prima facie obvious to the artisn of ordinary skill.

Claims 54-56, 58-65, 67, 68, and 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,925,236 B2.
Regarding claim 54, U.S. Patent No. 9,925,236 B2 claims an rHDL formulation comprising apolipoprotein, a lipid and a lyophilization stabilizer. See claims 1-20. The ratio between the apolipoprotein and lipid in the formulation is from about 1:20 to about 1:120 
Regarding claims 55 and 56, the rHDL formulation comprises sucrose in the amount of 1%, 3% and 4% (w/w) and proline. See claim 9.
Regarding claims 58 and 59, U.S. Patent No. 9,925,236 B2 claims the formulation comprises a detergent. See claims 10 and 11. The detergent is sodium cholate. See claim 11.
Regarding claim 60, U.S. Patent No. 9,925,236 B2 claims the concentration of the apolipoprotein is from about 5 to about 50 mg/ml. See claim 12.
Regarding claim 61, U.S. Patent No. 9,925,236 B2 claim the apolipoprotein comprises Apo A-I. See claim 13.
Regarding claim 62, U.S. Patent No. 9,925,236 B2 claims the apolipoprotein comprises a recombinant Apo A-I. See claim 16.
Regarding claim 63, U.S. Patent No. 9,925,236 B2 claims the apolipoprotein A-I (Apo A-I). Claim 63 is directed to a product made by a particular process (purified from plasma). “If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior products was made by a different process.” In re Thorpe, 777 F.2d 695, 697(Fed. Cir. 1985). 
Regarding claim 64, U.S. Patent No. 9,925,236 B2 claims the apolipoprotein comprises a fragment of apolipoprotein.
Regarding claim 65, U.S. Patent No. 9,925,236 B2 claims the lipid is phosphatidylcholine. See claim 15.

Regarding claim 68, U.S. Patent No. 9,925,236 B2 claims a vial having the lyophilized rHDL formulation comprising 1, 2, 4, 6, 8 or 10 g of apolipoprotein per vial. See claim 18.
Regarding claims 70 and 71, U.S. Patent No. 9,925,236 B2 claims a method of treating a disease, disorder or condition in a human in need thereof wherein the disease, disorder or condition is responsive to therapeutic administration of rHDL. See claim 20. The method comprises administering the rHDL formulation to the human. See claim 20. The scope of diseases, disorders and conditions responsive to rHDL therapeutic administration includes cardiovascular disease, atherosclerosis, diabetes and hypercholesterolemia as taught by U.S. Patent No. 9,925,236 B2. See col. 8, lines 3-16. The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. See MPEP §804.01.
Regarding claim 72, U.S. Patent No. 9,925,236 B2 claims a combining the lyophilization stabilizer, apolipoprotein and lipid for produce the rHDL formulation. See claim 19. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 and 19 of U.S. Patent No. 9,925,236 B2 in view of Dasseux et al. (US 2012/0232005 A1; published September 13, 2012; filed February 7, 2011).
U.S. Patent No. 9,925,236 B2 claims a combining the lyophilization stabilizer, apolipoprotein and lipid for produce the rHDL formulation. See claim 19. The ratio between the 
It would have been obvious to an artisan of ordinary skill at the time the invention was made to lyophilize the formulation produced by the method claimed in U.S. Patent No. 9,925,236 B2. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation success in order to prolong the shelf life of the formulation as taught by Dasseux et al.
Therefore, at the time the invention was made, the claim was prima facie obvious to the artisn of ordinary skill.

Claims 54 and 57-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,355 B2.
Regarding claims 54, 57, 58, 59, 61 and 65, U.S. Patent No. 10,603,355 B2 claims an rHDL formulation comprising apolipoprotein A-I (Apo A-I), phosphatidylcholine (lipid) and sucrose (lyophilization stabilizer). See claims 1-20. Sucrose is the only stabilizer present in the formulation. See claim 1. The amount of sucrose is from about 4.6 to about 4.8% w/w of the 
Regarding claim 60, the concentration of the Apo A-I is from about 25 mg to about 45 mg/ml. See claim 6.’
Regarding claim 62, the Apo A-I is recombinant. See claim 3.
Regarding claim 63, the Apo A-I is purified from plasma. See claim 4.
Regarding claim 64, the formulation comprises Apo A-I, thus is characteristically comprises a fragment of Apo A-I. 
Regarding claim 66, the formulation has a pH from 6 to 8. See claims 1, 2, 10.
Regarding claim 67, the formulation is lyophilized. See claims 11-16.
Regarding claim 68, the lyophilized formulation is in a vial. See claims 12-16. The vials contain from 1 to 10 g of Apo A-I. See claims 12-16.
Regarding claim 69, the vials are in a kit with instructions for use. See claim 16.
Regarding claim 70, U.S. Patent No. 10,603,355 B2 claims a method of treating a disease, disorder, or condition responsive to therapeutic administration of rHDL in a human in need thereof. See claims 17 and 18. The method comprises administering the claimed rHDL formulation to the human. See claims 1 and 17.
Regarding claim 71, the disease, disorder, or condition is atherosclerosis, cardiovascular disease, diabetes and hypercholesterolemia. See claim 18.
Regarding claim 72, U.S. Patent No. 10,603,355 B2 claims combining Apo-AI, phosphatidyl choline, and sucrose to produce the rHDL formulation comprising apolipoprotein A-I (Apo A-I), phosphatidylcholine (lipid) and sucrose (lyophilization stabilizer) having the 
Regarding claim 73, the method further comprises lyophilizing the formulation. See claim 20.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Summary
Claims 55 and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. 
Claims 70 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Claims 54, 60-64, 66, 67 and 70-73 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Dasseux et al. (US 2012/0232005 A1; published September 13, 2012 and filed February 7, 2011).
Claims 65, 68 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dasseux et al. (US 2012/0232005 A1; filed February 7, 2011; published September 13, 2012).
Claims 58 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dasseux et al. (US 2012/0232005 A1; filed February 7, 2011; published September 13, 2012) as applied to claim 54 above, and further in view of Wright et al. (WO 2012/000048 A1; published January 5,2012).
Claims 54, 58-67 and 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,125,943 B2.
73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,125,943 B2 in view of Dasseux et al. (US 2012/0232005 A1; published September 13, 2012; filed February 7, 2011).
Claims 54-56, 58-65, 67, 68, and 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,925,236 B2.
Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 and 19 of U.S. Patent No. 9,925,236 B2 in view of Dasseux et al. (US 2012/0232005 A1; published September 13, 2012; filed February 7, 2011).
Claims 54 and 57-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,355 B2.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658